Citation Nr: 0533230	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  


WITNESS AT HEARING ON APPEAL

Appellant









INTRODUCTION

The veteran had active military service from January 1970 to 
January 1974.  

The matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating action, and was perfected 
for appeal in July 2004.  The veteran appeared at a hearing 
conducted by the undersigned in at the Regional Office (RO) 
in September 2005.  

The matter regarding the veteran's appeal to reopen a claim 
for service connection for a skin disorder is discussed in 
the Remand below.  It is being Remanded to the RO through the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

Hypertension was first medically noted many years after 
service, and has not been linked by competent evidence to 
service.  


CONCLUSION OF LAW

Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Hypertension

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

Hypertension may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reflect no complaints 
or findings of hypertension.  When examined in connection 
with his separation from service, the veteran's heart and 
vascular system were characterized as normal upon clinical 
evaluation.  The earliest post service medical reference to 
the veteran having hypertension is dated in 1994, 
approximately two decades after service.  Neither this record 
or any subsequent record contains any indication that the 
physician treating the veteran was of the view that this was 
related to military service.  

Absent competent evidence reflecting the presence of 
hypertension in service, or within a year of service, and 
since no competent evidence links the veteran's hypertension 
to service, and hypertension is not among the disabilities 
for which service connection may be established on a 
presumptive basis as a result of exposure to herbicides under 
38 C.F.R. §§ 3.307, 3.309, a basis upon which to establish 
service connection has not been presented.  Therefore, the 
claim for service connection for hypertension is denied.  




Duty to Notify and Assist

The Board must also address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

Notice was provided to the veteran in November 2003, prior to 
the initial AOJ decision.  This letter advised the veteran of 
the first, second and third elements as stated above.  By 
means of the rating decision and Statement of the Case, the 
veteran was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim.  He was also provided the 
text of the relevant regulation implementing the law with 
respect to this notice requirement and told it was his 
responsibility to support the claims with appropriate 
evidence.  Indeed, the veteran offered testimony in 
connection with this claim.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent to the veteran, read as a whole, give notice 
to him of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

With respect to the VA's duty to assist, the veteran's 
service medical records are in the file, together with the 
earliest relevant post service treatment records as 
identified by the veteran.  The veteran was notified in the 
rating decision and Statements of the Case of what evidence 
the RO had obtained and considered in rendering its decision.  
He has not identified any additional evidence.  VA, 
therefore, has satisfied its obligation to obtain all records 
relevant to the veteran's claim.

The duty to assist also includes, when appropriate, providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  Here, 
however, examination is not needed because there is no 
persuasive evidence that the currently diagnosed hypertension 
may be associated with the veteran's military service.  The 
veteran's service medical records show no pertinent 
complaints or diagnoses and, as described above, there is no 
persuasive evidence indicating that a possible nexus, or 
relationship, exists between the claimed hypertension and the 
veteran's military service. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose, and the veteran will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.


ORDER

Service connection for hypertension is denied.  


REMAND

The veteran's service medical records reflect a complaint of 
a skin rash, as well as separate entries for treatment of 
warts, and tinea versicolor.  Post service records reflect 
treatment for a rash in 1995, and at the hearing before the 
undersigned, the veteran testified that he currently received 
VA treatment for a skin condition that his physician thought 
was secondary to herbicide exposure.  The records of this VA 
treatment have not been associated with the claims file, and 
should be obtained. 

Accordingly, this matter is remanded for the following.  

1.  Obtain the records of the veteran's 
treatment for skin complaints at the VA 
medical facility in Little Rock, Arkansas 
since 2000.    

2.  Then, after advising the veteran to 
submit any relevant evidence in his 
possession to the RO, re-adjudicate the 
veteran's claim.  If it remains denied, 
issue a supplemental statement of the 
case, and after providing the veteran an 
opportunity to respond, return the case 
to the Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


